Order filed March 7, 2019




                                     In The


        Eleventh Court of Appeals
                                  __________

                             No. 11-19-00046-CV
                                 __________

   BURGERS & FRIES, INC. AND RICK DAFFRON, Appellants
                                        V.
        FIRST DATA GLOBAL LEASING ET AL., Appellees


                    On Appeal from the County Court at Law
                            Taylor County, Texas
                         Trial Court Cause No. 23411


                                    ORDER
      Appellants filed a notice of appeal from an order in which the trial court
dismissed Appellants’ claims against First Data Global Leasing, First Data Merchant
Services LLC, and First Data Corporation (collectively, First Data). In the suit
below, it appears from the documents on file in this court that Appellants also sued
CP-TOPS, LLC (who has been nonsuited), David Scott, and Lease Finance Group,
LLC. The documents on file in this court do not reflect that Appellants’ claims
against Scott and Lease Finance have been disposed of or severed, and the county
clerk’s office has informed this court that Appellant’s motion to sever has not been
granted. Instead, the trial court issued an “Order for Separate Trials” in which it
stated that a separate trial shall be held on Appellants’ claims against Scott, CP-
TOPS, and Lease Finance and that such trial be postponed until “after final order of
the 11th Court of Appeals or the Texas Supreme Court against First Data.” Thus, the
order from which Appellants attempt to appeal does not appear to be a final,
appealable order. See In re Ben E. Keith Co., Inc., 198 S.W.3d 844, 850 (Tex.
App.—Fort Worth 2006, orig. proceeding) (explaining that a separate trial and a
severance, however, are two different procedures). As noted by the Texas Supreme
Court in Hall v. City of Austin:
      A severance divides the lawsuit into two or more separate and
      independent causes. When this has been done, a judgment which
      disposes of all parties and issues in one of the severed causes is final
      and appealable. An order for a separate trial leaves the lawsuit intact
      but enables the court to hear and determine one or more issues without
      trying all controverted issues at the same hearing. The order entered at
      the conclusion of a separate trial is often interlocutory, because no final
      and appealable judgment can properly be rendered until all of the
      controlling issues have been tried and decided.
450 S.W.2d 836, 837–38 (Tex. 1970).
      By letter dated February 7, 2019, this court informed Appellants that it did not
appear that a final, appealable order had been entered in the cause below, and we
requested that Appellants respond and show grounds to continue this appeal.
Appellants have not filed a response.
      Unless specifically authorized by statute, appeals may be taken only from
final judgments. Tex. A & M Univ. Sys. v. Koseoglu, 233 S.W.3d 835, 840–41 (Tex.
2007); Lehmann v. Har–Con Corp., 39 S.W.3d 191, 195 (Tex. 2001). We determine
whether a judgment is a final, appealable judgment based on the language in the

                                          2
judgment and the record of the case. Lehmann, 39 S.W.3d at 195. A judgment is
final and appealable if it disposes of all parties and all claims in the case. Id. The
order from which Appellants attempt to appeal does not dispose of their claims
against the non-First Data defendants, nor has this court been provided with any
other orders that dispose of the claims against those defendants. Therefore, the order
dismissing the claims against First Data is not a final, appealable order. See id. at
205–06.
        Consequently, we abate the appeal pursuant to TEX. R. APP. P. 27.2 to permit
the trial court to enter a final order or judgment. If a final, appealable order or
judgment has not been entered by May 6, 2019, this court may dismiss this appeal.
See TEX. R. APP. P. 42.3. If a final judgment is entered by that date, the parties are
ordered to notify this court immediately.
        The appeal is abated.


                                                                   PER CURIAM


March 7, 2019
Panel consists of: Bailey, C.J.,
Stretcher, J., and Wright, S.C.J.1

Willson, J., not participating.




        1
          Jim R. Wright, Senior Chief Justice (Retired), Court of Appeals, 11th District of Texas at Eastland,
sitting by assignment.

                                                      3